Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/27/22 is acknowledged and papers submitted have been placed in the records.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an outer end portion of the semiconductor device is surrounded by the second opening portion.” recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “an outer end portion of the semiconductor device is surrounded by the second opening portion.”. This limitation is found undescriptive of the invention. The semiconductor device as claimed can only be viewed as the module shown in fig. 11 and described in [0063] of the PGPub of this application. [0064] states “FIG. 12 is a layout diagram of a module in which some parts of the configuration in FIG. 11 are omitted. The outer end portion of the module is surrounded by opening portions 25 (25E, 25M1, 25M2, 25M3, 25M4, etc.) formed in the lead frame 20”, but this is basically not true because the opening portions 25 (which appear to be the claimed second opening) are offset inward from the outer end portion of the module and therefore cannot surround the said outer end portion. One can assume that the opening portions 25 would surround outer end portions of the semiconductor chip 74 (appearing to be the claimed semiconductor element), and this is only true in a plan, i.e., top view if one pictures the chip 74 shown in fig. 11, but omitted in fig. 12, being disposed on the leadframe in fig. 12. The Examiner has therefore assumed “an outer end portion of the semiconductor element is surrounded by the second opening portion in a plan view.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mahle (US 6,794,738, previously used).

a.	Re claim 1, Mahle disclose a semiconductor device comprising: a lead frame 10 (figs. 1-3, col. 3 ln. 31-47) including a first opening portion 22&16&24 (in die pad 12); and a second opening portion 22 (in lead 14; in the alternative the second opening portion is the ensemble of all openings 22 in all leads 14), wherein a depth D2 of the second opening portion is smaller than a depth D1 of the first opening portion (see annotated fig. 3 below), and wherein the second opening portion is closer to an outer end portion of the lead frame than the first opening portion (this is explicit on fig. 3); a resin 34 (col. 3 ln. 39-41) filled in the first opening portion; and a semiconductor element 30 (col. 3 ln. 35-37) electrically connected to the lead frame, wherein a side wall surface 40 of the lead frame in the first opening portion has a larger average surface roughness than an upper surface of the lead frame (sidewall surface 40 is clearly roughened and rougher than the flat or planar top surfaces of the leadframe 10, and as such, it is the Examiner position that the side wall surface 40 of the lead frame in the first opening portion has a larger average surface roughness than the upper surface of the lead frame; in the alternative, it is conventionally known in the art to roughen sidewall surfaces of portions of leadframes in order to enhance the adhesion of said leadframe to an encapsulant; as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the sidewalls 40 roughened as visibly evident on figs. 2-3 in order to further enhance the adhesion of the leadframe to the encapsulant; see MPEP 2144.I&II).


    PNG
    media_image1.png
    912
    1831
    media_image1.png
    Greyscale


b.	Re claim 2, the first opening portion includes a first region 24 having a first opening width W1 (see annotated fig. 3 above), and a second region 22 having a second opening width W2 smaller than the first opening width, and wherein the second region is located above the first region.

c.	Re claim 5, the depth of the second opening portion is the same as a depth D3 of the second region (see annotated fig. 3).

d.	Re claim 6, the second opening portion has a rounded shape (explicit on fig. 1).

e.	Re claim 7, an outer end portion (outer edges) of the semiconductor element is surrounded by the second opening portion in a plan view. (explicit in view of fig. 3 noting that the semiconductor element 30 is within a footprint of the die pad 12).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahle (US 6,794,738, previously used).

a.	Re claim 8, Mahle discloses all the limitations of claim 1 as stated above except explicitly that the lead frame is electrically connected to the semiconductor element via a pillar and a metal layer. However, copper bumps or pillars (usually coated with a solderable material such as nickel or the like) bonded using solder are known alternative connection scheme to bonding wires in the art when wire bonding known drawbacks such as wire-washing (during encapsulation) and/or parasitic wire impedance are not desired. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 30 with a size such that its boding pads positions (where wires 32 are bonded) are directly above their corresponding leads 14, and further provided copper bumps or pillars and environmentally friendly solder layers such as Ag-Sn solder in order to electrically bond die 30 to leads 14, and this as a non-inventive step of electrically bonding a die to leads while avoiding the drawbacks of wire bonding. The modification would have resulted in having the lead frame electrically connected to the semiconductor element via a pillar (copper pillar) and a metal layer (Ag-Sn layer).

b.	Re claim 9, the pillar (as per claim 8 rejection above) includes at least one selected from the group of copper, nickel, tin, and silver.

c.	Re claim 10, Mahle discloses in col. 1 ln. 12-15 that IC devices package are conventionally bonded to PC (i.e. printed circuit) board, and this implicitly to form an integrated module. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a module by bonding the semiconductor device to a PC board in order to further integrated it as known in the art.

Response to Arguments
Applicant's arguments filed 06/27/22 have been fully considered but they are not persuasive. The Examiner notes that Applicants appear to have ignored a clear distinction that has been made in the rejection between the first opening interpreted to be in the die pad 12 the second opening interpreted to be in lead 14. So, the Examiner cannot get involved in the interpretation and rebuttal Applicants are presenting because they have nothing to do with what the rejection stated. As for Applicants arguments that Mahle does not uncured mold being filled in the second opening as claimed, the Examiner notes that there is nowhere where such a thing is claimed. Claim 1 merely mentions a resin filled in the first opening, and Mahle teaches that.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899